 PLYWOOD LOS ANGELES, INC.Plywood Los Angeles, Inc. and Luis Garcia. Case21-CA- 18846July 31, 1981DECISION AND ORDEROn March 11, 1981, Administrative Law JudgeMichael D. Stevenson issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions3of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-In fn. 8 of his Decision, the Administrative Law Judge denied Re-spondent's request that the General Counsel be ordered to pay certain ex-penses, which Respondent claimed it was forced to incur needlessly be-cause the General Counsel willfully and maliciously withheld a documentrelevant and necessary to Respondent's case. While we agree with theAdministrative Law Judge that Respondent's request should be denied,we do not adopt his characterization of the General Counsel's conduct asunfair in any respect.2 The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findingsIn adopting the Administrative Law Judge's credibility resolutions, wedo not rely upon his statement in par. 3 of sec. Ill,B,2, that "Garcia andhis brother both initially worked under different names at Respondent'scompany to avoid certain tax or Social Security consequences." since theGarcia brothers' status as undocumented workers or illegal aliens is irrel-evant to determining their credibility as witnesses. We also do not relyupon the Administrative Law Judge's comments in the same paragraphregarding the lack of any evidence to corroborate Luis Garcia's testimo-ny about his one-on-one conversations with Supervisor Gonzales inMarch 1980, such as evidence that Luis Garcia immediately told otheremployees or the Union about the alleged statements made to him byGonzales indicating animus toward his attempts to become a member ofthe Union. Nevertheless, we adopt the Administrative Law Judge's cred-iting of Gonzales' testimony over that of Luis Garcia, inasmuch as theAdministrative Law Judge relied upon other independent factors in re-solving this credibility issue.In par. 4 of sec. 111,B,I, of his Decision, the Administrative Law Judgeincorrectly stated that "Respondent knew that the two Garcia brotherswere due in on Saturday to pick up their last paychecks .. ." In fact.the record reveals that the two Garcia brothers had received their lastpaychecks earlier that week, on the day they were laid off, and that theirvisit to Respondent's premises on Saturday was unannounced and unex-pected. This error in the Administrative Law Judge's findings does notaffect his conclusions, and we do not rely upon it in adopting his Deci-sion.' In adopting the Administrative Law Judge's recommendation that thecomplaint in this case be dismissed we find it unnecessary to pass on hisdiscussion of Respondent's economic defense, inasmuch as we agree thatthe evidence presented by the General Counsel does not make out aprima facie case that Luis Garcia's union and protected concerted activi-ties were motivating factors in Respondent's decision to terminate Luisand Pablo Garcia Moreover. we do not rely upon the discussion in fn. 7of the Administrative Law Judge's Decision, since it is not based on anyevidence in the record but rather is merely speculative.257 NLRB No. 67lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Los Angeles, Califor-nia, on November 10 and December I and 2, 1980,' pur-suant to a complaint issued by the National Labor Rela-tions Board's Regional Director for Region 21 on May 8,and which is based on a charge filed by Luis Garcia(herein called the Charging Party) on March 24. Thecomplaint alleges that Plywood Los Angeles, Inc.(herein called Respondent), has engaged in certain viola-tions of Section 8(a)(l) and (3) of the National Labor Re-lations Act, as amended (herein called the Act).IssuesWhether Respondent through its agent, Jose Gonzales:I. Laid off or discharged the Charging Party becausehe engaged in union or other protected activities.2. Laid off or discharged Pablo Garcia, brother of theCharging Party, as part of a pretext or coverup of thereal reason for the layoff or discharge of the ChargingParty.3. Made various statements and threats to the Charg-ing Party which reasonably tended to restrain and coercehim in exercise of the rights guaranteed him by Section 7of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the wholesale distribution of plywood andother lumber products and having a facility located inLos Angeles, California. It further admits that during thepast year, in the course and conduct of its business, it haspurchased and received goods and products valued inexcess of $50,000 from suppliers outside the State ofCalifornia. Accordingly it admits, and I find, that it is anemployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.' All dates herein refer to 1980 unless therwise indicated483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDRespondent neither admits nor denies, but I find, thatLumber & Sawmill Workers Union, Local No. 2288, andthe Los Angeles County District Council of Carpentersof the United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.11i. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent is a wholesale distributor of plywood andother building materials, and employs about 50 employ-ees. Of these, about six or seven are truckdrivers repre-sented by Teamsters Local 420, not involved in this case.Another five or six employees are warehousemen repre-sented by the Union. Both Unions have had contractswith Respondent for approximately 23 years. Apart fromthe matters alleged in the complaint, there is no evidenceof labor problems. In addition to the classifications de-scribed above, Respondent employed in early 1980 aboutthree nonunion mechanics and several "white collar" em-ployees such as salesmen, a sales manager, and a clericalstaff. The alleged discriminatee, Luis Garcia, and hisbrother, Pablo Garcia, were two of four maintenanceemployees who were not members of either bargainingunit described above. On or about March 24, these fouremployees were laid off by Respondent. Immediatelyafter the layoffs, Armando Moran and Gillardo Cisneros,the other two maintenance employees, began working atBanks Manufacturing Company. This company has about65 nonunion employees and is located about two blocksfrom Respondent's present place of business. The presi-dent of this company, Abraham Banks, testified at hear-ing that his company is a component manufacturer offurniture parts. It buys all of its supplies from Respond-ent and sells all of its finished products to Respondent.Respondent's maintenance employees were laid off on aMonday; when the two Garcia brothers returned on thefollowing Saturday to pick up a vacation check, they ob-served Moran and Cisneros working at Respondent, onone occasion stacking materials and about an hour latersweeping up. Neither of the Garcia brothers spoke to theother two men nor did the men speak to the Garcias.Luis Garcia began working at Respondent in October1976; his brother, Pablo, in November 1976. About 6 or7 months later, the Charging Party approached UnionOfficial Jack Carpenter to see how he could become amember of the Union. Garcia made this same inquiryabout two or three more times over the next 2 years.Carpenter, a witness at hearing, testified that, after eachcontact by Garcia and on one or two other occasions onhis own, he discussed with Respondent's president,George Kersey, also a witness, whether cleanup andmaintenance employees could be covered under the con-tract. Each time, Kersey resisted expanding the unit onthe grounds that he could not afford an increase indental insurance and retirement. In January, Carpenterwas replaced as union business agent by William Butch-er. Like Carpenter, he visited Respondent's premisesabout two times a month. Shortly after he replaced Car-penter, Butcher contacted the Charging Party to ask himwhat he did. When Garcia said he did everything,Butcher asked him if he were in the Union, and Garciasaid, "No." Subsequently, Butcher took up the matterwith Kersey and upon being informed that Garcia wasone of four cleanup workers, not included in the unit,Butcher did not pursue the matter further.The Garcias, Moran, and Cisneros were told of theirlayoffs on March 24 by Jose Gonzales, warehouse super-visor. Himself a member of the Teamsters local, Gon-zales said, "You are all laid off; no more work!" He thenhanded the four men their paychecks. According to theCharging Party, Gonzales said to him privately before heleft the building, "These are the results of your inter-views with the Union."Gonzales has worked for Respondent for 12 years; forthe last 5 years, he has been a supervisor. He is in chargeof the truckdrivers, warehousemen, mechanics, and,prior to the layoff, the four general maintenance employ-ees. He hired Luis Carcia in 1976. Both Gonzales andKersey testified that the decision to lay off the mainte-nance employees was made by Kersey in compliancewith the directive of the board of directors to reduceoverhead costs. In following this mandate, Kersey testi-fied that several "white collar" and clerical employeeswere allowed to resign by arrangement when in factthey were laid off. Subsequent to the layoff of LuisGarcia and the others, two of the three mechanics werelaid off. All of these subsequent decisions were also madeby Kersey.B. Analysis and ConclusionsThe General Counsel alleges that Luis Garcia, age 23,was threatened with discharge and actually discharged,because of his protected concerted activities; i.e., his ef-forts to join the Union. At the close of hearing, the Gen-eral Counsel was permitted to amend the complaint toallege further that, on the day of discharge or layoff,Jose Gonzales told Luis Garcia that his termination wasthe result of his protected concerted activities. As toPablo Garcia, the General Counsel admits that Pablo en-gaged in no protected concerted activities himself, butthat his discharge or layoff was part of the pretext or co-verup regarding his brother, Luis. If these charges areproven, both brothers would be entitled to an appropri-ate remedy. Turning to the record, I divide my discus-sion of the evidence into three parts.1. The Banks Manufacturing CompanyInitially, the General Counsel disavows any claim thatBanks is an alter ego or joint employer with Respondent.(Resp. br., p. 321.) Rather, I'm told there is some vaguetie-in or connection between Respondent and Banks.(Resp. br., p. 71.) The record does not support thistheory. More specifically, I find that the appearance ofMoran and Cisneros at Respondent's premises on theSaturday after the Monday layoff is not proof that theCharging Party was discharged for unlawful reasons.First, neither Moran nor Cisneros testified at the hear-ing so we are unable to learn firsthand how they hap-pened to be hired by Banks. Both were apparently still484 PLYWOOD LOS ANGELES. INC.working for Banks on the day of the hearing and couldeasily have been subpenaed, much as witness Banks was.Moreover, Moran is and has been married to Garcia'ssister for the past several years. The Charging Party hasknown Moran for approximately 15 years. After theywere laid off by Respondent on March 24, Moran andCisneros were hired by Luis Gamboa, a supervisor atBanks. Like the two men he hired, Gamboa was notcalled as a witness. However, there is evidence to ex-plain the hiring in a manner consistent with a normalbusiness practice.In the case of Moran, his brother, Salvador Campos,had been working at Banks for about 5 or 6 months, asof March 24. It is possible this helped Moran secure em-ployment. In the case of Cisneros, he had been workingat Banks since September 1978, even while employed byRespondent. Thus, between the two jobs he was able towork constantly since, when it was slow at one compa-ny, he would work at the other. These facts tend to ex-plain the apparent ease with which the two men startedtheir jobs at Banks after March 24.Similarly, the record shows nothing curious aboutMoran and Cisneros working on Respondent's premiseson the following Saturday after the layoff. It was acommon business practice for Respondent and Banks topermit the use of each other's employees for certaintypes of unskilled maintenance work. The ChargingParty testified that frequently he would be assigned toBanks to perform various jobs. Moreover, since Re-spondent knew that the two Garcia brothers were due inon Saturday to pick up their last paychecks, the failureof Respondent to attempt to cover up the hiring ofMoran and Cisneros indicates to me that Respondentconsidered the use of these two employees then em-ployed by Banks as nothing more than a normal businesspractice. The failure of Luis Garcia or his brother tomake inquiry of the two employees, one their own broth-er-in-law and longtime acquaintance, further convincesme that the Garcia brothers as well considered the activ-ity routine.To be sure, there is some suggestion that Respondentand Banks did not deal with each other at the normalarm's length. In addition to the routine interchange ofemployees referred to above, Respondent permitted cer-tain premises it leased to be used by Banks becauseBanks was unable to obtain the lease on its own businesscredit. Kersey testified that he did not know whetherBanks was paying Respondent for the use of this space.At a time when Respondent claimed to be forced to cutcosts by layoffs of the Garcias, failure of Kersey toknow whether Banks was paying for use of a portion ofthe warehouse surely is a suspicious circumstance. Yet,on balance, the evidence regarding Banks is more con-sistent with Respondent's innocence. Further, when thisevidence is considered in light of the General Counsel'sdisavowal of alter ego or joint-employer relationship be-tween the two business entities, I believe Kersey's testi-mony that he never consulted with anyone at Banksbefore Moran and Cisneros were hired.2. Statements of Jose GonzalesThe basic issue here is assessment of credibility be-tween the Charging Party and Jose Gonzales. Garcia tes-tified that Jose Gonzales made certain remarks to himafter Garcia began to ask the union business agent aboutjoining the Union. In 1977, well outside the limitationperiod, Gonzales is alleged to have told Garcia, "Stoptalking to the business agent or he [Gonzales] would takehis job."2Another incident occurred about 2 weeksbefore the layoff when Garcia allegedly requested Roge-lio Reynozo to obtain a copy of the union contract forGarcia so the latter could examine it. Reynozo, an em-ployee of Respondent's and a foreman before Gonzalestook the job, was never called as a witness. Allegedly,Garcia also told Reynozo, "Don't say this to your 'com-padre."' According to Garcia, he meant, "Don't tellGonzales." Although the record does not reflect howReynozo interpreted this statement, Garcia testified thata few days later Gonzales spoke to him privately andsaid, "What is this about the Union? What do you wantthe contract for? You will never be a member of theUnion and it will all be useless." A final statement wasallegedly made by Gonzales to Garcia on March 24,shortly after the four men were told they were being ter-minated. According to Garcia, Gonzales told him pri-vately, "These are the results of your interview with theUnion."Gonzales testified that Garcia did talk to him aboutchanging work assignments or about getting into theUnion. Thereafter, the testimony of Gonzales conflictssharply with that of Garcia. According to the former,Garcia approached him on three occasions, once in late1977 or early 1978, and again in late February or earlyMarch, relative to becoming a forklift operator. On theseoccasions, Gonzales explained to him that his Englishwas not good enough to read invoices and maps in orderto load trucks properly. On a third occasion, which wasnot fixed chronologically, Garcia asked Gonzales aboutbeing a union member, in order to drive a forklift andreceive a greater salary and more benefits, particularlymedical benefits. Again, Gonzales advised him to learnEnglish and then he would be considered. As to the con-versation involving Reynozo, Gonzales admitted thatReynozo had talked to him. However, Gonzales testifiedthat he understood Reynozo to say that Garcia had beenlooking through Gonzales' desk for a copy of the unioncontract. Thereafter, Gonzales said to Garcia, "What thehell he was looking through my office, looking for acontract?" Garcia said very little in response. Finally, asto the statement allegedly made to Garcia on March 24,Gonzales denied making it.In resolving the credibility issue, I credit the testimonyof Gonzales and discredit the testimony of the ChargingParty. I find the testimony of the former to be more be-lievable and consistent with the facts and circumstancesof the case. The testimony of Garcia in relevant part isnot supported by any other witness or by the facts andcircumstances of the case. Moreover, if Gonzales had2 On cross-examination, Garcia testified that Gonzales asked hint."What the f- do ou want Aith the Union'485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade the statements attributed to him by Garcia, I be-lieve the latter would have made a prompt complaint tosome other person-such as a union official, his brother,or Moran, his brother-in-law.3So, not only did no oneelse ever hear Gonzales' alleged statements, but there isno evidence that Garcia told anyone in this case aboutthem, when it would have been likely for him to do so.Despite his lack of command of the English language,the Charging Party was by no means a meek and passiveindividual. Witness his conversations with the two unionofficials, with Kersey, and at the union office to obtain acopy of the union contract.4In addition, Garcia and hisbrother both initially worked under different names atRespondent's Company to avoid certain tax or social se-curity consequences. Accordingly, I find the testimonyof Luis Garcia to be completely uncorroborated. Thelack of corroborating evidence is further demonstratedby the General Counsel's failure to call Moran, Cisneros,and Reynozo as witnesses.5It would have been particu-larly appropriate to call Reynozo on rebuttal to denythat he ever told Gonzales that Luis Garcia had beenlooking for a union contract in Gonzales' office. Instead,Garcia was called in rebuttal and denied that he hadbeen looking for a union contract in the office of Gon-zales, when this was not the issue in rebuttal. Thus, Gon-zales' testimony on this point stands uncontradicted. Fi-nally, since Luis Garcia was the moving force in filing acharge, or in his words, "to sue the company" after hisdischarge, he would have immediately told the others ofGonzales' alleged remark made just a short while before,so as to persuade them to join in filing charges. His ap-parent failure to do so is impeaching.Other factors also influence my judgment of Luis Gar-cia's credibility. Despite evidence of above average intel-ligence-his command of English had improved signifi-cantly between his discharge and the day of the hear-ing-Luis Garcia demonstrated a degree of selectiverecall at the hearing which, when considered in the con-text of this case, lessened his credibility at the hearing.For example, although present for the testimony of hisbrother on the day before he testified, Luis Garciaclaimed that he heard it, but did not remember it. He didnot know his date of birth without looking at his driver'slicense. He did not know the name of one of his past em-ployers. When Garcia could not recall events of thistype and yet claimed to recall exact statements made byGonzales, I doubt his credibility.Generally, I found Gonzales to be more credible in histestimony, particularly since, in light of the Company'sI have examined the affidavit of Luis Garcia (G.C. Exh. 8b) given toa Board agent on March 28, and find it generally to be consistent withhis testimony. Yet, this affidavit is not sufficient, in light of other evi-dence and lack thereof, to convince me that Garcia is a credible witness.Witness also this exchange on cross-examination:Q. Did anyone ever tell you that your English was not goodenough to be a forklift driver?A. [Luis Garcia I don't remember, but as far as I can tell, orkliftsdon't speak English ....I do not suggest that the General Counsel's failure to call these wit-nesses raises an adverse inference. Since the witnesses were equally avail-able to both sides, an adverse inference is not appropriate. Hitchner Man-ufacturing Companry, 243 NLRB 927 (1979). On the other hand, these po-tential, but unrealized sources of corroborating evidence cannot be ig-nored.apparent amicable relationship with the two Unions,there was no apparent reason for Gonzales to be hostiletoward Garcia merely because the latter wished to jointhe Union.3. Respondent's economic defenseAlthough I have resolved the critical credibility ques-tion adverse to the General Counsel, I nevertheless ana-lyze this case in terms of Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980), because Iagain arrive at the same conclusion reflected above. Thatis, I cannot find that the General Counsel has proven hiscase. Thus, the attempts by Luis Garcia to join theUnion, either by promotion to forklift driver or by ex-pansion of the unit to include general maintenance em-ployees, are clearly protected concerted activity. How-ever, I cannot find, on the evidence presented, a primafacie case of employer reliance on Garcia's protected ac-tivity as a motivating factor in his discharge. Nor doesthe evidence show that Pablo Garcia was discharged aspart of a pretext or coverup involving his brother. How-ever, assuming arguendo that a prima facie case had beenpresented, I find that the Employer has met its (purelyhypothetical) burden to show that the decision to termi-nate the Garcia brothers would have been the same evenin the absence of protected activity.Thus, I have referred above to Respondent's lack ofunion animus. I also note the uncontradicted testimonythat Respondent's profits had been declining in early1980, when the board of directors ordered Kersey toreduce expenses as he saw fit. The General Counsel ac-knowledges (G.C. br., pp. 5-6) the evidence relating tounfilled positions, other layoffs both before and afterthose involving the Garcia brothers and the evidencethat the maintenance employee positions were neverfilled. Instead, the warehouse employees performed thecleanup tasks formerly done by the maintenance employ-ees. The General Counsel asserts that Respondent didnot save $2,000 to $3,000 per week as claimed; they onlysaved about $600 per week! It is unnecessary to decidewho is right.6Rather, I hold that savings of $600 perweek when a small company is attempting to reducecosts are significant. Even if this amount is further re-duced by the additional cost of overtime in order for thewarehousemen to do the additional work, the savings arestill significant. ; of course, the General Counsel's computation is based on certain as-sumptions: That all maintenance employees were making about the samepay, that no variable costs such as workmen's compensation insurancepremiums were affected, and that the productivity of the warehouse em-ployees remained the same. In passing, I note that Kersey was neverasked to explain his estimate of $2,000 to $3,000 per week savings by thelayoffs.The collective-bargaining agreement between Respondent and theUnion was effective from April 1, 1977, to March 31. (G.C. Exh. 2.)While the scope of the unit is not a mandatory subject of bargaining,N.ewport News Shipbuilding and Dry Dock Company, 236 NLRB 16371978), enfd. 602 F.2d 73 (4th Cir. 1979), the Union could have at leastattempted to bargain with Respondent about Garcia's request, or theUnion could have, presumably, attempted through the Board to clarifythe bargaining unit so as to include Garcia. See WNYS-TV (WIXT), 239NLRB 170 (1978). The Union did neither. This lack of action by theUnion to expan d its own empire tends to corroborate Respondent's de-Coninued486 PLYWOOD LOS ANGELES, INC.Finally, the General Counsel contends that because,for the several weeks before they were laid off, theGarcia brothers worked some overtime, this impeachesthe economic defense of Respondent. Not so. Respond-ent never claimed it lacked work for the employees. Itargued only that it was forced to cut costs by terminat-ing the employees. Perhaps some of the work which themaintenance people were supposed to do never was doneafter their discharge. Also, the Charging Party testifiedthat Respondent frequently, sometimes on a daily basis,sent its employees to Banks to do work. (Resp. br., pp.257-259.) Thus, this is work which Banks could and ap-parently did take over and perform with its own employ-ees.In sum, I find that Gonzales did not make the unlawfulstatements alleged in the complaint, that the GeneralCounsel has not proven a prima facie case that LuisGarcia was terminated because of his union or other pro-tected concerted activities, and finally, even if Garciawere terminated for an unlawful reason, Respondent hasmet its burden of proof to show that Garcia would havebeen terminated anyway. Accordingly, I will recommenddismissal of the complaint in its entirety. 8fense, since the Union must have accepted Kersey's claim that Respond-ent could not afford the increased expense of this proposed change.I Respondent claims that the General Counsel willfully and maliciouslywithheld from Respondent a document relevant, material, and necessaryto Respondent's defense. Respondent further claims that, as a conse-quence of the General Counsel's failure to disclose the document, it wasforced to incur certain expenses needlessly in obtaining a copy of thedocument. Accordingly, Respondent asks that the Charging Party be or-CONCLUSIONS OF LAW1. Respondent, Plywood Los Angeles, Inc., is an em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and in an industry affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Unions are labor organizations within themeaning of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER9It is hereby ordered that the complaint be, and ithereby is, dismissed in its entirety.dered to pay said expenses. I am convinced that, if the General Counselacted unfairly, it was inadvertent. It also appears that Respondent mayhave misunderstood the General Counsel's theory of the case. In anyevent, I reject Respondent's request as unfounded in logic, or law Cf.Teckwal Corp., 253 NLRB 187 (1980); Standard Homes. Inc., 249 NLRB1085, fn. 2 (1980).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.487